DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021, has been entered.
Response to Arguments
Applicant's arguments filed August 6, 2021, have been fully considered but they are not persuasive. 
Applicant argues that Gustafson discloses a disarming pilot port 56 and an arming port 58, while Johnson discloses a dump/stop valve 100 with a first port 131 that allows ingress of control pressure fluid into a chamber 130. Johnson only describes the functionality of the metering orifice with repletion to the SCSSV associated with the dump/stop valve. Therefore the metering orifice would serve no purpose if the valve 100 were not user in conjunction with a SCSSV. Examiner respectfully disagree.
Status of Claims
Amendment to the claims was filed on August 6, 2021 (hereinafter “Amendment”).
Claims 1-39 and 44 were canceled. Claims 46-60 (newly numbered claim 61 below, per interview on November 30, 2021, with James Hooper (hereinafter “Interview”)) were newly added.
Claims 40-43 and 45-60 (newly numbered claim 61 below, per Interview) are currently pending.
Claim number 58 is used twice in the amended claims. In the Interview, it was agreed that the Examiner will renumber the claims from 58, 58, 59, 60 to 58, 59, 60, 61 in this office action. See the below Claim Objection.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the claims.  
First flow restrictor, second flow restrictor, third flow restrictor, fourth flow restrictor as recited in independent claims 40, 47, and 56 and their dependent claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
First flow restrictor, second flow restrictor, third flow restrictor, fourth flow restrictor as recited in independent claims 40, 47, and 56 and their dependent claims.
Claims 40, 47, and 56 and their dependent claims recites “first flow restrictor” and second flow restrictor. Claims 41, 48, and 57 recites “third flow restrictor” and “fourth flow restrictor”. These elements are not recited in the specification. Specification Para 0129-0131 describes the elected figures 32A and 21B. These paragraphs describe a “pilot flow restrictor 164A”, “pilot flow restrictor 164B”, flow 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 58, 58, 59, and 60 are objected to because of the following informalities: 
Due to a typographical error Claim number 58 is used twice in the amended claims. In the Interview, it was agreed that the Examiner will renumber the claims from 58, 58, 59, 60 to 58, 59, 60, 61 in this office action. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-43 and 45-60  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 40, 47, and 56 and their dependent claims recites “first flow restrictor” and second flow restrictor. Claims 41, 48, and 57 recites “third flow restrictor” and “fourth flow restrictor”. These elements are not recited in the specification. Specification Para 0129-0131 describes the elected figures 32A and 21B. These paragraphs describe a “pilot flow restrictor 164A”, “pilot flow restrictor 164B”, flow restrictor 164, “flow restrictor 166A”, and “flow restrictor 164B”. It is suggested that the Applicant amend the Specification or Claims for consistency in these terms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40-43, 45, 47, 50-52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 9,422,783, hereinafter “Gustafson”) in view of Johnson (US 5,971,353).
Regarding Claim 40, Gustafson discloses a subplate mounted (SPM) valve (10) comprising: a valve body (16, 54, col. 4 lines 35-57); a first flow restrictor (narrow section of 56) fluidicly coupled with a first pilot port (56) in the valve body; a second flow restrictor (narrow section of 58) fluidicly coupled with a second pilot port (58) in the valve body; a piston (50) fluidicly coupled on a first side to the first pilot port (56) and fluidicly coupled on a second side to the second pilot port (58)(see ann. fig. 1); a cage (ann. fig. 1) coupled to the valve body and having a supply port (22), a return port (26), and a work port (24); and a spool (34) slidably engaged with the cage (col. 4 lines 58-67).

    PNG
    media_image1.png
    591
    460
    media_image1.png
    Greyscale

GUSTAFSON – ANNOTATED FIGURE 1
Gustafson substantially discloses the invention as claimed, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor wherein the first flow restrictor comprises a first valve configured to actuate into an open position in response to fluid flow in a first direction through the first valve and into a closed position in response to fluid flow in a second direction through the first valve that is opposite the first direction through the first valve; and the second flow restrictor disclosed by Gustafson is configured to restrict flow in only a single direction 
Johnson teaches a first flow restrictor (151) to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the first flow restrictor wherein the first flow restrictor comprises a first valve (ball 141 and biasing spring) configured to actuate into an open position (the force of fluid flowing from conduit 131 to pressure chamber 130 unseats ball 151 and allows fluid to flow into chamber 130) in response to fluid flow in a first direction (from conduit 131 to chamber 130) through the first valve and into a closed position (illustrated in ann. fig. 5) in response to fluid flow in a second direction (from chamber 130 to conduit 131) through the first valve that is opposite the first direction through the first valve.

    PNG
    media_image2.png
    635
    425
    media_image2.png
    Greyscale

JOHNSON – ANNOTATED FIGURE 5
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system. 
Johnson teaches a second flow restrictor (151) is configured to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the second flow restrictor, wherein the second flow restrictor comprises a second valve (ball 141 and biasing spring) configured to into an open position (the force of fluid flowing from conduit 131 to pressure chamber 130 unseats ball 151 and allows fluid to flow into chamber 130) in response to fluid flow in a first direction (from conduit 131 to chamber 130) through the second valve and into a closed position (illustrated in ann. fig. 5) in response to fluid flow in a second direction  (from chamber 130 to conduit 131) through the second valve that is opposite the first direction through the second valve. 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Regarding Claims 41, 48, and 57, Gustafson discloses a first and second flow restrictor. 
Gustafson substantially discloses the invention as claimed, except a third flow restrictor (152) coupled in parallel flow path with the first flow restrictor (151) and fluidicly coupled with the first pilot port (131), wherein the third flow restrictor is configured to restrict flow in a direction opposite the first flow restrictor (flow is restricted by tightening and loosening the needle valve in the threaded orifice for restrictor 152).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of 
Gustafson substantially discloses the invention as claimed, except a fourth flow restrictor (152) coupled in parallel flow path with the second flow restrictor (151) and fluidicly coupled with the second pilot port (131), wherein the fourth flow restrictor is configured to restrict flow in a direction opposite the second flow restrictor (flow is restricted by tightening and loosening the needle valve in the threaded orifice for restrictor 152).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Regarding Claims 42 and 49, Gustafson discloses the spool (34) is configured to selectively restrict flow between the supply port (22) and the return port (26) by actuation of the piston during a valve stroke (spool 34 and piston 50 are connected by valve stem 46)..
Regarding Claims 43 and 50, Gustafson discloses a seal (ann. fig. 1) coupled to the piston (50) fluidicly isolates the first pilot port (56) from the second pilot port (58).
Regarding Claims 45 and 52, Gustafson discloses a first orifice (ann. fig. 1) fluidly coupled to the first pilot port (56) and a second orifice (ann. fig. 1) fluidly coupled to the second pilot port (58)
Gustafson substantially discloses the invention as claimed, except the first orifice coupled in a parallel flow path with the first valve.
Johnson teaches an orifice (ann. fig. 5) coupled in a parallel flow path with a valve (check valve 151).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into an upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Gustafson substantially discloses the invention as claimed, except a second orifice ( coupled in a parallel flow path with the second valve.
Johnson teaches an orifice (ann. fig. 5) coupled in a parallel flow path with a valve (check valve 151).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Regarding Claim 47, Gustafson discloses a subplate mounted (SPM) valve (10) comprising: a valve body (16, 54, col. 4 lines 35-57); a first flow restrictor (narrow section of 56) fluidicly coupled with a first pilot port (56) in the valve body; a second flow restrictor (narrow section of 58) fluidicly coupled with a second pilot port (58) in the valve body; a piston (50) fluidicly coupled on a first side to the first pilot port (56) and fluidicly coupled on a second side to the second pilot port (58)(see ann. fig. 1); a cage (ann. fig. 1) coupled to the valve body and having a supply port (22), a return port (26), and a work port (24); and a spool (34) slidably engaged with the cage (col. 4 lines 58-67).
Gustafson substantially discloses the invention as claimed, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor; and the 
Johnson teaches a first flow restrictor (151) to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the first flow restrictor wherein the first flow restrictor.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system. 
Johnson teaches a second flow restrictor (151) is configured to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the second flow restrictor. 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Regarding Claim 51, Gustafson substantially discloses the invention as claimed, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor wherein the first flow restrictor comprises a first valve configured to actuate into an open position in response to fluid flow in a first direction through the first valve and into a closed position in response to fluid flow in a second direction through the first valve that G opposite the first direction through the first valve; and the second flow restrictor disclosed by Gustafson is configured to restrict 
Johnson teaches a first flow restrictor (151) to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the first flow restrictor wherein the first flow restrictor comprises a first valve (ball 141 and biasing spring) configured to actuate into an open position (the force of fluid flowing from conduit 131 to pressure chamber 130 unseats ball 151 and allows fluid to flow into chamber 130) in response to fluid flow in a first direction (from conduit 131 to chamber 130) through the first valve and into a closed position (illustrated in ann. fig. 5) in response to fluid flow in a second direction (from chamber 130 to conduit 131) through the first valve that is opposite the first direction through the first valve.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system. 
Johnson teaches a second flow restrictor (151) is configured to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the second flow restrictor, wherein the second flow restrictor comprises a second valve (ball 141 and biasing spring) configured to into an open position (the force of fluid flowing from conduit 131 to pressure chamber 130 unseats ball 151 and allows fluid to flow into chamber 130) in response to fluid flow in a first direction (from conduit 131 to chamber 130) through the second valve and into a closed position (illustrated in ann. fig. 5) in response to fluid flow in a second direction  (from 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Regarding Claim 55, Gustafson discloses a first pilot line (narrowing portion of 56) coupled to the first pilot port (56), wherein the first flow restrictor is positioned along the first pilot line; and a second pilot line (narrowing portion of 58) coupled to the second pilot port (58), wherein the second flow restrictor is positioned along the second pilot line.

Claims 46, 53, 54, 56-61 (renumbered claims 59-61) are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 9,422,783, hereinafter “Gustafson”) in view of Johnson (US 5,971,353) in further view of Noah (US 3,929,313). 
Regarding Claims 46 and 53, Gustafson discloses a the piston is configured to be displaced between a first position (illustrated in fig. 2) in which the piston is prevented from travelling further in a first axial direction (ann. fig. 1), and a second position axially spaced from the first position (illustrated in fig. 3) in which the piston is prevented from travelling further in a second axial direction (ann. fig. 1) that is opposite the first axial direction
Gustafson, as modified above, substantially discloses the invention as claimed, except the combination is silent with regard to the first flow restrictor is configured to control a speed of the piston entirely between the first position and the second position in the first axial direction, wherein the 
Noah teaches a first flow restrictor (25) is configured to control a speed of a piston (18) entirely between a first position (open, fig. 1) and a second position (closed) in a first axial direction, wherein a second flow restrictor (29) is configured to control a speed of the piston entirely between the first position and the second position in a second axial position (col. 2 line 53- col. 3 line 19).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have included adjusting a first flow restrictor and a second flow restrictor, as taught by Johnson, so that piston speed is entirely controlled between a first position and a second position as the piston travels in a first axial direction and a second axial direction, for the purpose of eliminating the rapid pounding into closed position of the valve against a valve seat which greatly accelerates wear on the valve parts (col. 2 line 53- col. 3 line 19).
Regarding Claims 54 and 60 (renumbered claim 59), Gustafson, as modified above, substantially discloses the claimed invention, except the first flow restrictor and the second flow restrictor are each located external the valve body.
Noah teaches a first(25)  and second flow restrictor (29) are each located external a valve body (17)(fig. 1).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the location of the first and second restrictor, as disclosed by Gustafson as modified above, by placing the first and second restrictors external to the valve body, as taught by Noah, for the purpose of replacing first and/or second restrictors to modify the size of the restrictors based on the pressure of the supply lines or the user preferences.
Regarding Claim 56, Gustafson discloses a subplate mounted (SPM) valve (10) comprising: valve body (16, 54, col. 4 lines 35-57; a piston (50) fluidicly coupled on a first side to the first pilot port (56) 
Gustafson substantially discloses the invention as claimed, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor; and the second flow restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the second flow restrictor.
Johnson teaches a first flow restrictor (151) to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the first flow restrictor wherein the first flow restrictor.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system. 
Johnson teaches a second flow restrictor (151) is configured to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the second flow restrictor. 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Gustafson, as modified above, substantially discloses the invention as claimed, except the combination is silent with regard to the first flow restrictor is configured to control a speed of the piston entirely between the first position and the second position in the first axial direction, wherein the second flow restrictor is configured to control a speed of the piston entirely between the first position and the second position in the second axial direction.
Noah teaches a first flow restrictor (25) is configured to control a speed of a piston (18) entirely between a first position (open, fig. 1) and a second position (closed) in a first axial direction, wherein a second flow restrictor (29) is configured to control a speed of the piston entirely between the first position and the second position in a second axial position (col. 2 line 53- col. 3 line 19).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have included adjusting a first flow restrictor and a second flow restrictor, as taught by Johnson, so that piston speed is entirely controlled between a first position and a second position as the piston travels in a first axial direction and a second axial direction, for the purpose of eliminating the rapid pounding into closed position of the valve against a valve seat which greatly accelerates wear on the valve parts (col. 2 line 53- col. 3 line 19).
Regarding Claims 57 and 58, Gustafson substantially discloses the invention as claimed, except the first restrictor disclosed by Gustafson is configured to restrict flow in only a single direction through the first flow restrictor wherein the first flow restrictor comprises a first valve configured to actuate into an open position in response to fluid flow in a first direction through the first valve and into a closed 
Johnson teaches a first flow restrictor (151) to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the first flow restrictor wherein the first flow restrictor comprises a first valve (ball 141 and biasing spring) configured to actuate into an open position (the force of fluid flowing from conduit 131 to pressure chamber 130 unseats ball 151 and allows fluid to flow into chamber 130) in response to fluid flow in a first direction (from conduit 131 to chamber 130) through the first valve and into a closed position (illustrated in ann. fig. 5) in response to fluid flow in a second direction (from chamber 130 to conduit 131) through the first valve that is opposite the first direction through the first valve.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system. 
Johnson teaches a second flow restrictor (151) is configured to restrict flow in only a single direction (col. 4 lines 61-64, first flow restrictor is a check valve that prevents flow from backflow into conduit 131) through the second flow restrictor, wherein the second flow restrictor comprises a second valve (ball 141 and biasing spring) configured to into an open position (the force of fluid flowing from conduit 131 to pressure chamber 130 unseats ball 151 and allows fluid to flow into chamber 130) in 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Regarding Claim 59 (renumbered claim 58), Gustafson discloses a first orifice (ann. fig. 1) fluidly coupled to the first pilot port (56) and a second orifice (ann. fig. 1) fluidly coupled to the second pilot port (58)
Gustafson substantially discloses the invention as claimed, except the first orifice coupled in a parallel flow path with the first valve.
Johnson teaches an orifice (ann. fig. 5) coupled in a parallel flow path with a valve (check valve 151).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the first restricting orifice for the fluid supply line into an upper chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Gustafson substantially discloses the invention as claimed, except a second orifice ( coupled in a parallel flow path with the second valve.
Johnson teaches an orifice (ann. fig. 5) coupled in a parallel flow path with a valve (check valve 151).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the second restricting orifice for the fluid supply line into a lower chamber (ann. fig. 1), as disclosed by Gustafson, by adding a check valve 151 and restrictor 152, for the purpose of controlling the flow rate of fluid from chamber 130 to conduit 131. This also prevents water hammer by blocking reverse flow into the fluid supply device, thus preventing damage to the system.
Regarding Claim 61 (renumbered claim 60), Gustafson discloses a first pilot line (narrowing portion of 56) coupled to the first pilot port (56), wherein the first flow restrictor is positioned along the first pilot line; and a second pilot line (narrowing portion of 58) coupled to the second pilot port (58), wherein the second flow restrictor is positioned along the second pilot line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fedrow et al. (US PG PUB 20130001327), Balmonet (US PG PUB 20120205565), Lou (US 7766302), Masse (US 6871618), Kropp (US 6634336), Iida (US 6311949), Wolz et al. (US 5884895), Rostad (US 3736958), and Howard et al. (US 3238966) disclose a check valve and restrictor for pressure chambers of fluid actuated pistons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAPHNE M BARRY/Primary Examiner, Art Unit 3753